MEMORANDUM2
Alice Woods appeals from the revocation of her supervised release and the court’s imposition of a 15 month sentence. Woods contends that the district court erred by ruling that the exclusionary rule did not apply to supervised release revocation hearings. Wood’s contention is foreclosed by our decision in United States v. Hebert, 201 F.3d 1103 (9th Cir.2000). To the extent that Woods contends that Hebert was wrongly decided, we cannot reconsider or overrule the decision of a prior panel. See United States v. Gay, 967 F.2d 322, 327 (9th Cir.1992).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.